         Case 2:17-cv-06441-NJB-JCW Document 57-1 Filed 03/08/19 Page 1 of 12



                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


DOMINIQUE HANKTON,                                    *           CIVIL ACTION
WILLIE RAY DAVIS,                                                 NO. 2:17-cv-06441
on behalf of themselves and all                       *
those similarly situated
                                                      *           JUDGE NANNETTE
VERSUS                                                            JOLIVETTE BROWN
                                                      *
TACI INVESTMENTS, INC.,
KAMAL P. SINGH, SANJAY                                *           MAGISTRATE JUDGE
MEHRA, MOHAMMED H. TILY,                                          JOSEPH C. WILKINSON
REFEICK ALI                                           *

*         *      *      *      *      *      *        *

                         MEMORANDUM IN SUPPORT OF
           JOINT MOTION FOR APPROVAL OF ATTORNEY’S FEES AND COSTS

          Plaintiffs, Dominique Hankton and Willie Ray Davis and Defendants, TACI Investments,

Inc., Kamal P. Singh, Sanjay Mehra and Reffick Ali, improperly named Refeick Ali (Plaintiffs

and Defendants sometimes collectively referred to as the “Parties”) submit their Memorandum in

Support of their Joint Motion for Approval of Attorney’s Fees and Costs as follows:

    I.    INTRODUCTION

          By the contemporaneously-filed joint motion, the Parties have moved this Court to

approve the amount of attorney’s fees and costs recoverable under the Fair Labor Standards Act

(“FLSA”) and Louisiana state law in the above-captioned matter to which the Parties and their

counsel have agreed. The Parties have agreed on the amount of attorney’s fees and costs owed in

the amount of $20,000. Because the proposed attorney’s fees and costs are fair and reasonable,

the Parties request that this Court grant their Joint Motion for Approval of Attorney’s Fees and

Costs, all as more fully explained and set forth below.



                                                  1
       Case 2:17-cv-06441-NJB-JCW Document 57-1 Filed 03/08/19 Page 2 of 12



 II.      FACTUAL AND PROCEDURAL BACKGROUND

          TACI owns and operates several franchise fast-food restaurants throughout Louisiana;

specifically, in Baton Rouge, New Orleans, Gonzales, Hammond, and Port Allen, Louisiana

(“TACI Restaurants”). At each of the TACI Restaurants, TACI employs Assistant Unit Managers

(“Assistant Managers”), who report to a Restaurant General Manager (“RGM”). An Assistant

Manager’s specific duties are determined by his or her respective RGM, but generally fall within

one of more of the following categories: ensuring that all federal and local health and safety codes

and company safety and security policies are met; assisting with recruiting, interviewing, and

training new group members; and, preparing the draft projections and financials for the RGM’s

review.

          Plaintiff Hankton was employed by TACI from approximately July 7, 2015 to June 5,

2017, working as an Assistant Manager at TACI Restaurants in Gonzales, Baton Rouge, and Port

Allen, Louisiana, and later as a Shift Supervisor at the TACI Restaurant in New Orleans,

Louisiana. Plaintiff Davis was employed by TACI from approximately July 7, 2015 to June 4,

2017, first as Shift Supervisor at the TACI Restaurant in Hammond, Louisiana and later as an

Assistant Manager at the TACI Restaurant in New Orleans, Louisiana. During Plaintiffs’

employment with TACI, TACI paid Assistant Managers a bi-weekly salary of $1,000.00.

          On July 1, 2017, Plaintiffs filed this FLSA suit on behalf of themselves and all others

similarly situated for overtime wages. (Rec. Doc. 1) In the Complaint, Plaintiffs alleged that TACI

misclassified Assistant Managers as exempt from the FLSA’s overtime requirements because

Assistant Managers allegedly spent a majority of their working time performing non-managerial

tasks. Due to this alleged misclassification, Plaintiffs contended that they and other Assistant

Managers at TACI’s restaurants were improperly denied overtime wages for their work in excess



                                                   2
     Case 2:17-cv-06441-NJB-JCW Document 57-1 Filed 03/08/19 Page 3 of 12



of forty (40) hours per week. Plaintiffs later amended their Complaint to include three new

alleged FLSA violations. (Rec. Doc. 22) Specifically, in the Amended Complaint, Plaintiffs

sought to certify four classes of plaintiffs: (1) Assistant Managers and/or Shift Supervisors at all

TACI Restaurants who were paid on an hourly basis and who allegedly performed work off the

clock and for which they were not compensated; (2) Assistant Managers at all TACI Restaurants

who were misclassified as except from FLSA’s overtime wage requirements; (3) all hourly and

“misclassified” salaried General Managers, Assistant Managers, and/or Shift Supervisors who

received a performance bonus which was not calculated into their regular hourly rate for purposes

of calculating the proper overtime rate; and, (4) all salaried Assistant Managers and/or Shift

Supervisors at TACI’s Gonzales locations who were promised gas money in addition to their

regular wages as an incentive to commute from either Baton Rouge or New Orleans. After some

motion practice, the Parties jointly consented to conditional certification of one class comprised of

only Assistant Managers who worked or were working at TACI Restaurants between July 7, 2015

and July 1, 2017. Only five employees fit this criteria and notifications were issued to these

individuals. None elected to opt-in to the instant suit.

       Through the course of discovery, counsel for the Parties exchanged relevant payroll and

personnel data, time records policies and procedures and other records in connection with the

evaluation and negotiation of a settlement. A separate individualized analysis of time and payroll

records was performed by the Parties’ respective counsel and compared with the allegations and

claims asserted by Plaintiffs. From this individualized analysis, the Parties negotiated, determined,

and calculated a compromise amount to be paid to Plaintiffs for settlement of all claims, with the

exception of Plaintiffs’ claims for reasonable attorneys’ fees and costs. The Parties reached an

agreement on the terms of a Confidential Receipt, Release and Settlement Agreement, which the



                                                     3
     Case 2:17-cv-06441-NJB-JCW Document 57-1 Filed 03/08/19 Page 4 of 12



Parties filed under seal with Court approval, and jointly moved the Court to approve the

settlement of the wage dispute. (Rec. Doc. 52) On February 11, 2019, this Honorable Court

granted the Parties’ Joint Motion for Approval of the Settlement Agreement and to Dismiss

Claims with Prejudice and dismissed all claims with prejudice, except Plaintiffs’ claim for a

reasonable attorneys’ fee award, which the Parties agreed to submit to Magistrate Judge if no

agreement could be reached within two weeks of the Court’s Order, or by February 25, 2019.

       The Parties reached an agreement on the amount of attorney’s fees and costs owed on

February 25, 2019 and advised the Court of the same. The Parties now seek Court approval of

the amount of attorney’s fees and costs owed. The Parties jointly request that the Court approve

of the Parties’ agreed to attorney’s fees and costs as follows:

           1. Within thirty (30) days of the Court approving the amount of attorney’s fees and

               costs owed, Defendant shall pay TWENTY THOUSAND DOLLARS AND

               NO/100 ($20,000.00);

           2. The Parties shall waive and release all claims that they had, have or may have

               against each other related to Plaintiffs’ employment; and,

           3. Neither the payments herein nor the Order Approving Attorney’s Fees and Costs

               shall constitute or shall heretofore be represented as any admission, finding,

               conclusion or judgment of any violation on behalf of Defendants or liability to

               Plaintiffs, or any other violation or liability whatsoever.

       The Parties have had a full, informed opportunity to review and analyze the timesheets

and billing records provided by Plaintiffs’ counsel. Furthermore, the Parties reviewed and

analyzed the objections to the time entries asserted by Defendants. While the Parties are not in

agreement about all inferences that might properly be drawn from such, they are confident that



                                                    4
       Case 2:17-cv-06441-NJB-JCW Document 57-1 Filed 03/08/19 Page 5 of 12



continued litigation of the amount of attorney’s fees and costs would not produce results more

economically beneficial than this stipulated amount submitted to the Court.

        Defendants deny any liability whatsoever, but the Parties recognize that these claims

would require the Parties to incur substantial fees and costs to litigate to final judgment and the

Parties share concerns about these litigation costs. Plaintiffs believe that the agreed amount of

attorney’s fees and costs owed reflects a reasonable amount of attorney’s fees and costs for

prosecution of these FLSA claims. Accordingly, the Parties jointly move this Court to approve

the amount of attorney’s fees and costs owed for this action.

III.    APPROVAL OF THE AMOUNT OF ATTORNEY’S FEES AND COSTS IS
        APPROPRIATE.

        The Parties jointly move this Court to examine their proposed award of attorney’s fees

and costs agreed to after arm’s-length negotiations, to approve the proposed amount of attorney’s

fees and costs as fair and reasonable under the lodestar method, and to enter the agreed-to

Approval Order.

           A. The Proposed Amount of Attorney’s Fees and Costs is Reasonable.

        “Reasonableness is the touchstone of any award of attorney’s fees.” Calix v. Ashton

Marine LLC, Nos. 14-2430 and 15-3622, 2016 U.S. Dist. LEXIS 104111, at *5 (E.D. La. July

14, 2016) (Wilkinson, M.J.). The Fifth Circuit typically utilizes the lodestar method to assess

reasonable attorney’s fees in FLSA cases. Saizan v. Delta Concrete Prods. Co., 448 F.3d 795,

799 (5th Cir. 2006). To apply the lodestar method, courts engage in a two-step process. Jimenez

v. Wood County, 621 F.3d 372, 379 (5th Cir. 2010). First, the court must determine the

reasonable number of hours expended on the litigation and the reasonable hourly rates in the

community for similar work. Id. The reasonable hourly rate is determined by looking at the rates

for attorneys of similar caliber practicing in the community. Johnson v. Big Lots Stores, Inc., 639

                                                  5
    Case 2:17-cv-06441-NJB-JCW Document 57-1 Filed 03/08/19 Page 6 of 12



F. Supp. 2d 696, 701 (E.D. La. June 25, 2009) (Vance, J.). Courts have found that reasonable

hourly rates in the Eastern District of Louisiana range between $150 per hour and $300 per hour.

See, e.g., Green v. Administrators of Tulane Educ. Fund, 284 F.3d 642, 662 (5th Cir. 2002);

Rubio v. C.R. Contrs., LLC, No. 16-13908, 2017 U.S. Dist. LEXIS 130477, at *7 (E.D. La. Aug.

16, 2017); Banegas v. Calmar Corp., No. 15-593, 2016 U.S. Dist. LEXIS 148687, at *3 (E.D.

La. Oct. 26, 2016); Calix, 2016 U.S. Dist. LEXIS 104111, at *30; Smith v. Manhattan Mgmt.

Co., LLC, No. 14-2623, 2016 U.S. Dist. LEXIS 30814, at *7 (E.D. La. Mar. 10, 2016) Curry v.

Lou Rippner, Inc., No.14-1908, 2016 U.S. Dist. LEXIS 6580, at *18-19 (E.D. La. Jan. 20, 2016);

Cacho v. Gusman, No. 11-225, 2014 U.S. Dist. LEXIS 137307, 2014 WL 4854737, at *6 (E.D.

La. Sept. 29, 2014); Guity v. Lawson Envtl. Serv., LLC, 50 F. Supp. 3d 760, 768-70 (E.D. La.

2014); Johnson, 639 F. Supp. 2d at 701.

       Once the reasonable rate is determined, the court then multiplies the reasonable hours

expended on the litigation by the adjusted reasonable hourly rate to arrive at the lodestar

calculation. Jimenez, 621 F.3d at 379. Time that is excessive, duplicative, or inadequately

documented should be excluded. Id. at 379-80. Attorneys are required to exercise billing

judgment by “writing off unproductive, excessive, or redundant hours” when seeking fee awards.

Green, 284 F.3d at 662. In the absence of billing judgment, the court should “reduce the hours

awarded by a percentage intended to substitute for the lack of billing judgment.” Walker v.

United States HUD, 99 F.3d 761, 770 (5th Cir. 1996). Additionally, the time spent by attorneys

may be reduced if it is clerical in nature or vague. See Preston Expl. Co., LP v. GSP, LLC, No.

H-08-3341, 2013 U.S. Dist. LEXIS 88786, 2013 WL 3229678, at *9 (S.D. Tex. June 25, 2013);

Smith, 2016 U.S. Dist. LEXIS 30814, at *8-11. Courts may also deny attorney’s fees for

“unsuccessful, futile, or wasteful litigation efforts” because such fees are unreasonable. Calix,



                                                 6
     Case 2:17-cv-06441-NJB-JCW Document 57-1 Filed 03/08/19 Page 7 of 12



2016 U.S. Dist. LEXIS 104111, at *28-30; see also, Jason D.W. v. Houston Indep. Sch. Dist.,

158 F.3d 205, 211 (5th Cir. 1998); Smith, 2016 U.S. Dist. LEXIS 30814, at *8-9; Randolph v.

Dimension Films, 634 F. Supp. 2d 779, 799-800 (S.D. Tex. 2009), aff'd, 381 F. App’x 449 (5th

Cir. 2010); Johnson, 639 F. Supp. 2d at 701.

       Step two of the lodestar method allows the court to adjust the lodestar calculation upward

or downward based on the court’s consideration of the factors in Johnson v. Georgia Highway

Express, Inc., 488 F.2d 714 (5th Cir. 1974). Saizan, 448 F.3d at 800. The Johnson factors

include:

               (1) the time and labor required for the litigation; (2) the novelty
               and difficulty of the questions presented; (3) the skill required to
               perform the legal services properly; (4) the preclusion of other
               employment by the attorney by acceptance of the case; (5) the
               customary fee; (6) whether the fee is fixed or contingent; (7) time
               limitations imposed by the client or circumstances; (8) the amount
               involved and the result obtained; (9) the experience, reputation and
               ability of the attorneys; (10) the “undesirability” of the case; (11)
               the nature and length of the professional relationship with the
               client; and (12) awards in similar cases.
Johnson, 488 F.2d at 717-19. “[O]f the Johnson factors, the court should give special heed to the

time and labor involved, the customary fee, the amount involved and the result obtained, and the

experience, reputation and ability of counsel.” Migis v. Pearle Vision, Inc., 135 F.3d 1041, 1047

(5th Cir. 1998). After Johnson was decided, the Supreme Court barred use of the sixth factor

regarding whether the fee is fixed or contingent. See City of Burlington v. Dague, 505 U.S. 557,

567 (1992). Thus, this factor is no longer considered. The lodestar calculation may not be

adjusted due to a Johnson factor if the lodestar calculation already took that factor into account.

Calix, 2016 U.S. Dist. LEXIS 104111, at *6. The Supreme Court also has “repeatedly said that

enhancements may be awarded in ‘rare’ and ‘exceptional’ circumstances.” Perdue v. Kenny A.,

559 U.S. 542, 552 (2010).


                                                  7
     Case 2:17-cv-06441-NJB-JCW Document 57-1 Filed 03/08/19 Page 8 of 12



       Here, the proposed amount of attorney’s fees and costs—$20,000—represents a fair and

reasonable compromise of the amount of attorney’s fees and costs recoverable using the lodestar

method. Considering the Johnson factors, the time and labor required for the litigation, the

customary fee, and the experience, reputation and ability of the attorneys have already been

addressed by the first step of the lodestar calculation. Considering the remaining Johnson factors,

the $20,000 fee award also accounts for the novelty and difficulty of the questions presented, the

skill required to perform the legal services properly, preclusion of other employment by the

attorney by acceptance of the case, time limitations imposed by the client or circumstances, the

amount involved and the results obtained, the “undesirability” of the case, the nature and length

of the professional relationship with the client, and awards in similar cases. The $20,000 fee

award also reasonably accounts for the costs incurred by Plaintiffs. After reviewing the

timesheets and billing records of Plaintiffs’ counsel and considering the Johnson factors, the

Parties agree that $20,000 in attorney’s fees and costs owed to Plaintiffs’ counsel is fair and

reasonable for this FLSA case resulting in an $5,000 settlement. No fraud or collusion prevents

the Court’s approval of the proposed amount of attorney’s fees and costs.

           B. The Proposed Amount of Attorney’s Fees and Costs is Fair and the Product
              of Arm’s Length Negotiations.

       The Parties agree that the instant action involves disputed issues. The Parties have taken

into account the uncertain outcome and the risk of any litigation, as well as the difficulties and

delays inherent in such litigation and the likelihood of protracted appellate review. As a

consequence of their investigation and analyses, Plaintiffs’ counsel has engaged in intensive

arm’s length negotiations with counsel for Defendants with a view to achieving resolution of the

attorney’s fees and costs owed. And, after extensive negotiations, all Parties have mutually

agreed on the amount of attorney’s fees and costs owed.

                                                  8
     Case 2:17-cv-06441-NJB-JCW Document 57-1 Filed 03/08/19 Page 9 of 12



                    i. Sufficient Discovery has been Conducted.

       As stated above, the Parties have had a full, informed opportunity to review and analyze

the timesheets and billing records provided by Plaintiff’s counsel. Furthermore, the Parties

reviewed and analyzed the objections to the time entries asserted by Defendants. The agreement

on the amount of attorney’s fees and costs did not occur until Plaintiffs’ counsel provided

timesheets and billing records to counsel for Defendants. Counsel for the Parties only agreed on

the amount of attorney’s fees and costs after they possessed sufficient information to make an

informed judgment regarding the likelihood of success on the merits and the results that could be

obtained through further litigation.

                   ii. Continued Litigation would be Costly, Long and Complex

       The fairness of the proposed amount of attorney’s fees and costs is still more clearly

appreciated when considered in light of Defendants’ defenses and the possibility of Plaintiffs

being unable to prove liability. Although Defendants have vigorously contested the allegations in

this action to date and deny that it committed any wrongful action or violation of law, they

believe nonetheless that further litigation with respect to Plaintiffs’ attorney’s fees and costs

would be protracted, expensive, and contrary to its best interests. The proposed amount of

attorney’s fees and costs is the product of serious, informed and non-collusive negotiations.

Defendants have continued to deny any wrongdoing or legal liability arising out of the conduct

alleged in this action. Notwithstanding, Defendants have concluded that it is desirable that the

amount of attorney’s fees and costs in this matter be resolved in the manner and upon the terms

and conditions set forth above in order to avoid the expense, inconvenience, and burden of

further legal proceedings, and the uncertainties of continued motion practice and a potential trial

and appeals.



                                                  9
    Case 2:17-cv-06441-NJB-JCW Document 57-1 Filed 03/08/19 Page 10 of 12



        Plaintiffs’ counsel recognizes the expense and length of a trial in this action against

Defendant through possible appeals, which could take several years. Plaintiffs’ counsel has also

taken into account the time already invested in this case, the uncertain outcome and risk of

litigation, especially in statutory actions such as this. Based upon their evaluation, Plaintiffs and

Plaintiffs’ counsel have determined that the amount of attorney’s fees and costs owed is fair and

reasonable.

        Additionally, Plaintiffs’ counsel estimates that a trial of all claims would have lasted

multiple days with the possibility that it could run longer depending upon the need for and length

of expert testimony. The expense of such a trial and the use of judicial resources and the

resources of the Parties would have been substantial. Moreover, in light of the highly contested

nature of liability and damages, if any, it is likely that any judgment entered would have been the

subject of post-trial motions and appeals, further prolonging the litigation and reducing the value

of any recovery. Thus, agreement to the amount of attorney’s fees and costs owed is

advantageous to all concerned. An appeal could seriously and adversely affect the scope of an

ultimate recovery, if not the recovery itself.1 Thus, avoidance of this unnecessary expenditure of

time and resources clearly benefits all Parties.

             C. The Proposed Amount of Attorney’s Fees and Costs Resolves a Bona Fide
                Dispute.

        Numerous matters are currently in dispute, including the amount of attorney’s fees and

costs owed and whether attorney’s fees and costs are owed. Counsel have vigorously represented

their respective clients over these disputes. Now, for the reasons stated above, the Parties desire


1
  See Backman v. Polaroid Corp., 910 F.2d 10 (1st Cir. 1990) (class won a jury verdict and a motion for judgment
N.O.V. was denied, but on appeal the judgment was reversed and the case dismissed); Berkey Photo, Inc. v. Eastman
Kodak Co., 603 F.2d 263 (2d Cir. 1979) (reversal of multimillion dollar judgment obtained after protracted trial);
Trans World Airlines, Inc. v. Hughes, 312 F. Supp. 478, 485 (S.D.N.Y. 1970), modified, 449 F.2d 51 (2d Cir. 1971),
rev’d 409 U.S. 363, 366 (1973) ($145 million judgment overturned after years of litigation and appeals).

                                                         10
      Case 2:17-cv-06441-NJB-JCW Document 57-1 Filed 03/08/19 Page 11 of 12



to resolve the amount of attorney’s fees and costs owed for $20,000. This amount is fair and

reasonable and ends the ongoing dispute between these parties without the need for a trial.

IV.       CONCLUSION

          In sum, there has been an extensive investigation followed by lengthy, hard-fought

negotiations, culminating with experienced counsel on both sides weighing the benefits and costs

of the present attorney fee and cost award against the risks and rewards of future litigation. This

proposed attorney fee and cost award occurred only after the Parties were able to properly and

adequately assess its fairness. As a result of the Parties’ efforts, the litigation had reached the

stage where “the parties certainly [had] a clear view of the strengths and weaknesses of their

cases.”2 Accordingly, for the reasons stated herein, Plaintiffs and Defendants respectfully request

that the Court grant approval of the amount of attorney’s fees and costs as set forth in the

proposed Approval Order.

          WHEREFORE, for the reasons stated above and in the Joint Motion to Approve

Attorney’s Fees and Costs, Plaintiffs, Dominique Hankton and Willie Ray Davis and Defendants,

TACI Investments, Inc., Kamal P. Singh, Sanjay Mehra and Reffick Ali, improperly named

Refeick Ali, move this Court to approve the amount of attorney’s fees and costs owed in this

matter.

                                               Respectfully submitted,

                                               ADAMS AND REESE LLP

                                               s/ Adrienne C. May
                                               LESLIE A. LANUSSE (No. 14115)
                                               LAUREN L. TAFARO (No. 29320)
                                               ADRIENNE C. MAY (No. 35037)
                                               701 Poydras Street, 4500 One Shell Square
                                               New Orleans, Louisiana 70139

2
 Bonett v. Education Debt Services, Inc., 2003 WL 21658267 (E.D. Pa. May 9, 2003), quoting In re Warner
Communications Sec. Litig., 618 F. Supp. 735, 745 (S.D.N.Y. 1985), aff’d, 798 F.2d 35 (2d Cir.1986).

                                                    11
Case 2:17-cv-06441-NJB-JCW Document 57-1 Filed 03/08/19 Page 12 of 12



                               Telephone:    504-582-3234
                               Facsimile:    504-566-0210
                               Email:        leslie.lanusse@arlaw.com
                                             lauren.tafaro@arlaw.com
                                             adrienne.may@arlaw.com

                               Counsel for Defendants, TACI Investments,
                               Inc., Kamal P. Singh, Sanjay Mehra, and Reffick
                               Ali
                                              AND

                               KENNETH C. BORDES ATTORNEY AT LAW,
                               LLC

                               s/ Kenneth C. Bordes
                               Kenneth C. Bordes (No. 35668)
                               2725 Lapeyrouse Street
                               New Orleans, Louisiana 70119
                               Telephone:     504-588-2700
                               Facsimile:     504-708-1717
                               Email:         kcb@kennethbordes.com

                                             AND

                               JACKSON, SHIELDS, YEISER & HOLT

                               s/ Joseph R. Bryant
                               Gordon E. Jackson* (TN BPR #08323)
                               Joseph R. Bryant* (TN BPR #33830)
                               Paula Rachelle Jackson* (TN BPR #20149)
                               262 German Oak Drive
                               Memphis, Tennessee 38018
                               Telephone:     901-754-8001
                               Facsimile:     901-759-1745
                               Email:         gjackson@jsyc.com
                                              rbryant@jsyc.com
                                              pjackson@jsyc.com

                               *Admitted Pro Hac Vice

                               Counsel for Plaintiffs, Dominique Hankton and
                               Willie Ray Davis




                                   12
